Citation Nr: 0000932	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Determination of an initial rating for left ear hearing 
loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

In November 1997, the Board of Veterans' Appeals (BVA or 
Board) granted service connection for left ear hearing loss.  
In a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, a noncompensable evaluation was assigned for left 
ear hearing loss.  In a January 1999 rating decision, the RO 
denied service connection for tinnitus.  The veteran, who had 
active service from May 1977 to May 1982, appealed these 
decisions to the BVA and the case was referred to the Board 
for appellate review. 


FINDINGS OF FACT

1.  The veteran's tinnitus was not manifested during the 
veteran's military service, nor is such tinnitus otherwise 
related to her military service.

2.  The veteran has level II hearing in the left ear, and 
there is no service-connected hearing impairment of the right 
ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

In June 1989, the RO denied service connection for, among 
other things, an ear condition.  At the veteran's August 1999 
video conference hearing before the undersigned Board Member, 
the veteran's service representative noted that service 
connection for tinnitus had previously been denied in 1988 
[sic].  As the June 1989 denial was for an unspecified ear 
condition, and the current claim is specifically for 
tinnitus, the Board finds that the current claim is a new 
claim and is to be adjudicated de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of or treatment 
for tinnitus.  In July 1978, the veteran complained of pain 
and aching in the ears, without drainage.  The left ear canal 
was found to be red and inflamed.  Records dated in September 
1981, noted that the veteran had dull tympanic membranes with 
decreased mobility, and she was diagnosed with bilateral 
severe otitis media.  At her separation examination in April 
1982, the veteran denied a history of ear, nose or throat 
trouble, and no abnormality of the ears was noted.

Private treatment records from Oakwood Hospital, from April 
1988 to September 1988, noted that the veteran sought 
treatment for recurring pain in the left ear since March 
1988.  Lascelles Pinnock, M.D., noted that the veteran 
"first started having problems with the left ear after 
rupturing the ear drum with a Q-Tip three years ago."  Dr. 
Pinnock's diagnosis was initially left otitis media with 
otitis externa, however, in May 1998, Dr. Pinnock noted that 
the veteran had a polyp in the left ear and continuous 
bleeding in the left ear canal.  In July 1988, the veteran 
underwent a Type II tympanoplasty for removal of the polyp.  
In September 1988, the veteran continued to complain of pain 
in both ears, and was diagnosed with bilateral otitis 
externa.  

VA treatment records from April 1988 to October 1992 noted in 
November 1988 that the veteran complained of transient 
tinnitus and recurrent ear infections since her July 1988 ear 
surgery.  Subsequent VA treatment records noted periodic 
complaints of severe left ear pain, as well as bilateral ear 
pain.  An August 1993 VA examination report provided a 
history of left conductive hearing loss, status post left ear 
surgery for a tumor, with complaints of either benign 
paroxysmal vertigo, or benign positional vertigo.  There were 
no complaints or diagnosis of tinnitus.  A VA Audio-Ear 
diseases examination was conducted in October 1994.  The 
veteran reported periodic unilateral tinnitus that the 
examiner estimated to be "mild."  The veteran received 
additional VA auditory examinations in October 1996 and July 
1998.  The reports from these examinations noted complaints 
of constant unilateral tinnitus in the left ear, estimated by 
the examiner to be "moderate" in severity.

At her August 1999 video-conference hearing held at the RO 
before the undersigned Board Member sitting in Washington, 
DC, the veteran testified that she suffered from infections 
and ear problems in service that got progressively worse, 
until she had to undergo ear surgery.  When asked when 
tinnitus began, she responded "it may have been before or 
after my service."  She said that she has been receiving 
continuous medical treatment for ear infections and tinnitus 
following separation from service.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all of the 
requirements of a well grounded claim.  While the medical 
evidence establishes that the veteran currently suffers from 
tinnitus in the left ear, there is no evidence of tinnitus in 
service.  The earliest evidence of tinnitus is not until 
November 1988, four months after surgery to remove a polyp in 
the veteran's ear.  Significantly, there is no competent 
medical evidence of a nexus between the veteran's current 
tinnitus, and service.  The only evidence presented by the 
veteran that tends to show a connection between tinnitus and 
service are her own statements.  However, as a layperson, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given the 
foregoing, a plausible claim for service connection for 
tinnitus has not been presented.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, such claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).



II.  Hearing Loss

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with her claim.  See 38 U.S.C.A. 
§ 5107(a). 

Service connection for left ear hearing loss was granted by 
the Board in November 1997.  The RO, in a December 1997 
rating decision, assigned a noncompensable evaluation, 
effective February 1989.  The RO's decision was based on the 
results of VA examinations conducted in October 1994 and 
September 1996.  

VA outpatient treatment records from April 1988 to March 1992 
noted that the veteran gave a history of having had a tumor 
removed from the left ear in July 1988.  She sought 
intermittent treatment, initially for pain and congestion in 
the left ear, and later, for dizziness and loss of hearing.  
She was diagnosed with otitis media in the left ear, and, in 
March 1992, with asymmetrical hearing loss with left 
vestibular weakness and left conductive hearing loss.  

A VA audiology examination was conducted in August 1993 (the 
Board notes that the examination report lists the date as 
August 1939.)  Hearing in the veteran's right ear was 
determined to be within normal limits.  The left ear was 
determined to have mild mixed hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
30
35
40
35
30

Average pure tone thresholds for the highest four frequencies 
were 10 decibels in the right ear and 35 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and of 100 percent in the left 
ear.  

The veteran received another VA audiological evaluation in 
October 1994.  On that occasion, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
20
35
40
40
30

Average pure tone thresholds for the highest four frequencies 
were 10 decibels in the right ear and 36 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in both the right and left ears.  The examiner 
reported that the veteran's hearing was within normal limits 
in the right ear, and there was mixed loss in the left ear.  
In a Nose and Sinuses VA examination conducted a few days 
later, the diagnoses were "left ear A + B gap.  Mild to 
moderate conductive hearing loss."  

The veteran was again examined by VA in October 1996.  On 
this occasion, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
60
60
50
50
50

The Board notes that average pure tone thresholds for the 
highest four frequencies were 8 decibels in the right ear and 
53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 92 percent in the left ear.  The examiner reported that 
hearing was within normal limits in the right ear and there 
was a moderate mixed hearing loss in the left ear.  

At the August 1999 video conference hearing, the veteran 
testified that she works as a medical assistant, and that her 
hearing loss makes it difficult to perform blood pressure 
readings using a stethoscope and pressure cuff because she 
cannot hear well enough to give the doctor an accurate 
reading.  In addition, she said that at home, she sometimes 
does not hear someone knocking on her front door until her 
daughter points it out to her, and she has to turn up the 
volume on her television.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances, and do not represent liberalizing 
interpretations of regulations.  Accordingly, the 
requirements of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), are not for application in this case.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  (Copies of these tables from the rating code were 
provided to the veteran and her representative in the 
statement of the case.)

The Board, in its November 1997 decision granting service 
connection for left ear hearing loss, also denied service 
connection for right ear hearing loss.  Where impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, 38 C.F.R. 
§ 4.85, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
38 C.F.R. §§ 4.85 (1999), unless there is total deafness in 
both the service-connected and the non-service connected 
ears.  See, 38 C.F.R. § 3.383 (1999).

In this case, the audiometry findings from both the August 
1993 and the October 1994 VA examinations are consistent with 
Level I hearing in the left ear.  The audiometry findings 
from the most recent VA examination are consistent with Level 
II hearing in the left ear.  Given that the non-service-
connected right ear is assigned a designation of I, and even 
assuming the most recent results are the most accurate 
measure of the veteran's hearing loss, neither level I nor 
level II hearing in the left ear warrants a compensable 
evaluation under 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 
for the veteran's left ear hearing loss.  

The Board, therefore, finds that the preponderance of the 
evidence is against a compensable evaluation for left ear 
hearing loss.  In reaching this decision, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations.  38 C.F.R. §§ 4.1, 
4.2.  In addition, the Board has considered the doctrine of 
reasonable doubt; however, there is no medical evidence of 
hearing loss which would approximate the criteria for a 
compensable rating.  The preponderance of the evidence is 
against the appellant's claim and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Entitlement to a compensable evaluation of left ear hearing 
loss is denied.






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

